Appeal from a judgment of Ontario County Court (Doran, J.), entered June 4, 2002, convicting defendant upon his plea of guilty of, inter alia, forgery in the second degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of two counts each of forgery in the second degree (Penal Law § 170.10 [1]), criminal solicitation in the third degree (§ 100.08), petit larceny (§ 155.25) and endangering the welfare of a child (§ 260.10 [1]). Defendant contends that the plea allocution was factually insufficient with respect to the counts of criminal solicitation and endangering the welfare of a child. Defendant failed to move to withdraw the plea or to vacate the judgment of conviction with respect to those counts and therefore failed to preserve his contention for our review (see People v Lopez, 71 NY2d 662, 665 [1988]). Defendant’s recitation of the facts underlying those crimes does not cast significant doubt upon defendant’s guilt or otherwise call into question the voluntariness of the plea with respect to those crimes (see id. at 666), and thus the rare case exception to the preservation doctrine does not apply (see People v Toxey, 86 NY2d 725, 727 [1995], rearg denied 86 NY2d 839 [1995]). Present — Pigott, Jr., P.J., Green, Scudder, Gorski and Hayes, JJ.